Citation Nr: 1549151	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to June 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Throughout the period of the appeal, the evidence of record shows the Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent, insulin, and restricted diet, but does not require regulation of activities or cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  The Veteran's diabetes mellitus, type II, has separately rated complications including diabetic peripheral neuropathy of the right lower extremity, diabetic peripheral neuropathy of the left lower extremity, a noncompensable mood disorder with anxiety, noncompensable erectile dysfunction, and special monthly compensation based on loss of use of a creative organ.

3.  In June 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a skin disability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).
  
2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's diabetes mellitus claim being decided on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran's claim of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The claim is substantiated when service connection is granted, no additional notice is required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran was satisfied in regard to the issue of entitlement to an increased initial evaluation for diabetes mellitus.  The RO has obtained the Veteran's VA treatment records and lay statements, including an opportunity to provide testimony at a June 2015 Board hearing regarding the severity of his diabetes mellitus symptoms.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has been afforded a VA examination in April 2013 that is adequate for rating purposes because the report addresses all applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not asserted that there is any outstanding relevant evidence in support of the issues being decided herein.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran and will address the merits of the claim.

Increased Initial Evaluation Claim for Diabetes Mellitus
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.

In relevant part, the rating criteria are as follows:

A 20 percent rating for diabetes mellitus contemplates requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating for diabetes mellitus contemplates requiring insulin, restricted diet, and regulation of activities.
	
A 60 percent rating for diabetes mellitus contemplates requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating for diabetes mellitus contemplates requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) provides that noncompensable complications are considered part of the diabetic process, while compensable complications are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Id. 

Factual Background and Analysis 

Historically, the RO granted entitlement to service connection for diabetes mellitus in a May 2013 rating decision, assigning an initial 20 percent evaluation, effective February 6, 2013.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In the same decision, the RO granted service connection for erectile dysfunction associated with diabetes and assigned a noncompensable rating and special monthly compensation based on loss of use of a creative organ, effective February 2013.  In a separate May 2013 rating decision, the RO granted service connection for a mood disorder, with anxiety associated with diabetes and assigned a noncompensable rating from February 2013.  Additionally, in April 2014 the RO granted service connection for left lower extremity diabetic peripheral neuropathy and right lower extremity diabetic peripheral neuropathy and assigned 10 percent ratings, respectively, effective February 2013.

For the reasons explained below, the Board finds that an initial rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus throughout the period of the claim.  38 C.F.R. §§ 4.119, Diagnostic Code 7913.

In March 2013, the Veteran reported that he had diabetes for about ten years that required insulin shots.  Thereafter, in an April 2013 VA examination report, the examiner indicated that the Veteran treated his diabetes mellitus with insulin injections two times per day, a prescribed oral hypoglycemic agent, and restricted diet.  The examiner noted that the Veteran reported occasional drops in blood sugars but had not had any episodes of hypoglycemia, hyperglycemia, or ketoacidosis, or urgent medical care or hospitalizations, or progressive loss of strength.  The Veteran reported steady weight and stated that he did not restrict his activities due to diabetes.  The examiner found no evidence of peripheral neuropathy but reported erectile dysfunction.

A January 2015 VA treatment record indicates that the Veteran administered two insulin injections per day and adjusted his evening insulin and oral hypoglycemic agent, which resulted in some early morning and nighttime hypoglycemia.  The treatment record indicated the Veteran was directed to return for treatment in one year.

At a June 2015 hearing before the Board, the Veteran testified that he treated his diabetes with insulin and an oral hypoglycemic agent, restricted his diet due to diabetes, and that he was unable to exercise due to problems with his knees.  The Veteran explained that his physician wanted him to be more physically active.

After a thorough review of the evidence, the Board finds that an evaluation in excess of 20 percent is not warranted at any time throughout the period of the claim.  38 C.F.R. § 4.119, Diagnostic Code 7913.  In reaching this conclusion, the evidence of record demonstrates that the Veteran's diabetes requires insulin more than once per day, an oral hypoglycemic agent, and restricted diet, but not the regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or visits to a diabetic care provider twice a month or more throughout the period of the claim.  

Moreover, as noted above, pursuant to Note (1), Diagnostic Code 7913, separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  In this regard, the record demonstrates that the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities are separately evaluated as 10 percent disabling, respectively, and the Board finds that a separate compensable evaluation is not warranted for the Veteran's service-connected mood disorder, under Diagnostic Code 9434, or erectile dysfunction disorder, under Diagnostic Code 7913.  

Based on a review of the record, the Board finds that the Veteran's erectile dysfunction is not manifested by evidence of removal of half or more of the penis; removal of glans; or a penile deformity.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522 (2015).  In addition, the evidence does not show that the Veteran's symptoms of a mood disorder are severe enough to interfere with occupational and social functioning, or require continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  As such, the Veteran's erectile dysfunction and mood disorder are noncompensable complications that are considered part of the assigned 20 percent evaluation for his diabetes mellitus, type II. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Nevertheless, special monthly compensation based upon loss of use of a creative organ has been granted as a result of his erectile dysfunction.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2015). 

As such, the Board concludes that the Veteran's symptoms do not warrant an evaluation in excess of 20 percent during the entire rating period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If the criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's diabetes mellitus is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected diabetes mellitus is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.119, Diagnostic Code 7913.  Throughout the period of the claim, the Veteran's service-connected diabetes required a restricted diet, an oral hypoglycemic agent, and insulin.  The diabetes is also manifested by the noncompensable complications of erectile dysfunction and mood disorder and other separately rated compensable complications.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Therefore, the Board concludes that a schedular evaluation is adequate and the referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Skin Disability

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

During a June 2015 Board hearing, the Veteran stated that he wished to withdraw the appeal of the claim to entitlement to service connection for a skin disability.  A written transcript of that hearing is associated with the Veteran's electronic claims file.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issue of entitlement to service connection for a skin disability is dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

An initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

The appeal for the issue of entitlement to service connection for a skin disability is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


